83 U.S. 156 (____)
16 Wall. 156
THE COLLECTOR
v.
DOSWELL & CO.
Supreme Court of United States.

*158 Mr. G.H. Williams, Attorney-General, and Mr. S.F. Phillips, Solicitor-General, for the collector, plaintiff in error.
Mr. Frederick Chase, contra.
Mr. Justice MILLER delivered the opinion of the court.
That the plaintiffs did not make sales as commercial brokers is too clear for argument. They acted wholly as buyers and other parties as sellers. The per cent. paid them by the sellers under the usage does not change their relation to the transaction.
The section of the statute referred to provides for taxes in a great variety of sales by bankers, brokers, and others, of stocks, real estate, &c., but it is always a tax on sales, and always collected of the seller, or his broker or agent.
It is stated in the agreement of facts submitted that a tax on all the sales for which the plaintiffs were assessed had been paid by the parties making the sales. This clearly relieved the plaintiffs from any obligation to pay this tax, if it otherwise existed, under the proviso of the ninth section of the statute.
It is so very clear, upon applying the statute to the agreed statement of facts, that the transactions charged against the plaintiffs were not sales, and not taxable to them, that it cannot be made plainer by argument; and, while the law officers of the government have furnished a brief statement of the facts, they have neither cited the statute nor made an argument against the right of the plaintiffs to recover.
The judgment of the Circuit Court in their favor is therefore
AFFIRMED.